                                                                               P_           L     E
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division
                                                                                      JAN 252019
                                                                                                         11/
I.P. FREELY,
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                       RICHMOND. VA
       Plaintiff,
V.                                                                    Civil Action No. 3:18CV445

VIRGINIA DEPARTMENT OF CORRECTIONS,

       Defendant.
                                  MEMORANDUM OPINION


       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege

that a person acting under color of state law deprived him or her of a constitutional right or of a

right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). Plaintiffs current

allegations failed to identify a proper defendant. Accordingly, by Memorandum Order entered

on November 21,2018, the Court directed Plaintiff to submit a particularized complaint within

fourteen (14) days of the date of entry thereof. The Coiul wamed Plaintiff that the failure to

submit the particularized complaint would result in the dismissal of the action.

       More than fourteen (14) days have elapsed since the entry of the November 21,2018

Memorandum Order. Plaintiff failed to submit a particularizedcomplaint or otherwise respond

to the November 21,2018 Memorandum Order. Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE.

       An appropriate order will accompany this Memorandum Opinion.


                                                      M. Hannah
                                                      United Stated District Judge
Date: 01/25/2019
Richmond, Virginia
